Winborne, C. J.:
This is the determinative question on this appeal: Does the complaint in this action contain a misjoinder of causes of action?
In the light of applicable statute, G.S. 1-123, as interpreted and applied by this Court, the answer is “No.” Bedsole v. Monroe, 40 N.C. 313; Fisher v. Trust Co., 138 N.C. 224, 50 S.E. 659; Chemical Co. v. Floyd, 158 N.C. 455, 74 S.E. 465; Bundy v. Marsh, 205 N.C. 768, 172 S.E. 353; Barkley v. Realty Co., 211 N.C. 540, 191 S.E. 3; Bellman v. Bissette, 222 N.C. 72, 21 S.E. 2d 896; Owen v. Hines, 227 N.C. 236, 41 S.E. 2d 739; Erickson v. Starling, 233 N.C. 539, 64 S.E. 2d 832.
The general rule, deducible from these decisions of this Court pertaining to the statute, G.S. 1-123, is that, if the causes be not entirely distinct and unconnected, if they arise out of one and the same trans*243action, or a series of transactions forming one dealing and all tending to one end, if one connected story can be told of the whole, they may be joined in order to determine the whole controversy in one action. See Owen v. Hines, supra.
Testing the allegations of the complaint in the instant case by this rule, the series of transactions alleged form one dealing, and a connected story of the whole is told — all tending to one end — an accounting by Errol P. Dixon as agent or trustee for the heirs in the handling of the properties entrusted to him for their and his benefit.
Hence the judgment sustaining the demurrer must be, and it is hereby
Reversed.